DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (JP 2019-59112A).

	With respect to claim 1, Takeda et al. teaches a printing apparatus (100) comprising: a housing (10) having a discharge port (16) through which a printing medium (M) being allowed to be discharged [0017]; an installation part (112) to which a unit (200) being removably installable [0064], the unit (200) being configured to surround (as seen in Fig. 7) at least a part of the discharge port (16) in a case the unit (200) is installed, the unit (200) being configured to perform specific processing (i.e. peeling or cutting [0083]) on the printing medium (M); and a lid member (10c) removably installed [0018] to the installation part (112), the lid member (10c) being installable (as seen in Fig. 1) to the installation part (112) in a case the unit (200) is not installed (as seen in Fig. 1) to the installation part (112).

	With respect to claim 2, Takeda et al. teaches the printing apparatus (100) further comprising a detector (18) provided to the installation part (112) and configured to detect [0022] the printing medium (M) discharged via the unit (200) installed to the installation part (112).

With respect to claims 3 and 8, Takeda et al. teaches the printing apparatus (100) wherein the printing medium (M) has a plurality of labels discretely put on a mount having a long shape [0012], wherein the unit (200) is a peeler unit [0083] configured to peel off the labels from the mount [0083], and wherein the detector (18) comprises an optical sensor [0022] configured to contactlessly detect presence or absence of the label peeled off from the mount [0023].

With respect to claim 7, Takeda et al. teaches a printing apparatus (100) comprising: a housing (10) having a discharge port (16) through which a printing medium (M) being allowed to be discharged [0017]; an installation part (112) to which a unit (200) being removably installable [0064], the unit (200) being configured to surround (as seen in Fig. 7) at least a part of the discharge port (16) in a case the unit (200) is installed, the unit (200) being configured to perform specific processing (i.e. peeling or cutting [0083]) on the printing medium (M); and a lid member (10c) removably installed [0018] to the installation part (112) in a case the unit (200) is not installed (as seen in Fig. 1), and a detector (18) provided to the installation part (112) and configured to detect [0022] the printing medium (M) discharged via the unit (200) installed to the installation part (112).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2019-59112A) in view of Hosomi et al. (JP 2005-112366).

With respect to claims 4 and 9, Takeda et al. teaches all that is claimed in the above rejection claims 1 and 7, but remains silent regarding the installation part (112) has an attachment hole, and wherein any one of the unit and the lid member is selectively attached to the installation part via a screw screwed into the attachment hole.
Hosomi et al. teaches a similar printing apparatus having the installation part (112) has an attachment hole (15), and wherein a unit (peeler, 10) is selectively attached to an installation part (21) via a screw screwed into the attachment hole [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the printing apparatus of Takeda et al. such that when attaching the peeler, through holes and screws are used for the attachment, as taught by Hosomi et al. because Hosomi et al. teaches such a modification provides a reliable and reconfigurable point for attachment, thereby improving the attachment/re-attachment capabilities of Takeda et al. 


Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2019-59112A) in view of Hosomi et al. (JP 2005-112366), as applied to claims 4 and 9, further in view of Kato et al. (JP 2016-97606A).

With respect to claims 5 and 10, Takeda et al. teaches all that is claimed in the above rejection of claim 4, but remains silent regarding the attachment hole (15) has a bottomed shape that does not penetrate.
Kato et al. teaches a similar printer having an attachment hole (Fig. 3) with a bottomed shape that does not penetrate [0037].  Because both Hosomi et al. and Kato et al. teach similar attachment elements, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the through holes of Hosomi et al. with the bottomed shaped holes taught in Kato et al. to achieve the predictable results of providing a secured attachment of an element of a printer.  Further, such a modification ensures reliable attachment and re-attachment to a printer.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2019-59112A) in view of Hosomi et al. (JP 2005-112366), as applied to claims 3 and 8, further in view of Takezawa (JP 2017-134291A).
With respect to claims 6 and 11, Takeda et al. teaches the printing apparatus (100) further comprising: a cover member (11) exposed to an outside in a state neither the peeler unit (200) nor the lid member (10c) is installed (indirectly) to the installation part (112), but remains silent regarding an elastic member provided at a portion of the installation part on a more inner side than the cover member and configured to seal the optical sensor.
Takezawa teaches a printer having an elastic member (44) provided at a portion of a part (Fig. 5a) configured to seal a sensor (33).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor of Takeda et al. that is positioned on a more inner side than the cover member such that the sensor is sealed by the elastic member taught by Takezawa because Takezawa teaches by using such a seal-like elastic member aids in protecting the sensor from debris and the like from effecting the operation of the sensor during usage, thereby improving the detection accuracy of Takeda et al.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagashima et al. (2014/0146493) which teaches a similar printer having multiple covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853